DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. 	
	The applicant argues “The references do not disclose “responsive to determining that the physiological data stored in the one or more physiological data objects satisfies the primary physiological threshold, identifying, by the mobile app executing on the first user computing entity, at least one accelerometer data object of one or more accelerometer data objects that corresponds to the time associated with the primary physiological triggering event, wherein accelerometer data stored in the at least one accelerometer data object is captured by an accelerometer” as recited by amended independent Claims 1, 8, and 15.  The Office Action acknowledged that Call does not disclose, teach, or suggest features related to capturing physiological data using the one or more physiological components of the user computing entity. See Office Action page 6. However, citing paragraphs [0040] and [0060] in Stolbikov, the Office Action argued that Stolbikov allegedly cure the deficiencies of Call. /d. Applicant respectfully disagrees.” See pages 11-12 of applicant’s remarks.  The examiner respectfully disagrees.
	The applicant appears to argue that Stolbikov does not teach the features however, Call has been used to teach these features as set forth in the previous OA dated 9/23/21.
	Call discloses responsive to determining that the data stored in the one or more  data objects (in other words, data storage 260 may store data such as application data for the one or more software applications 244, routine data for the one or more software routines 252, event sensor profile data such as measured sensor metrics, threshold crash metric values; see col. 8, lines 49-54 and figure 2) satisfies the primary threshold (in other words, upon a detection of a “weak” pressure pulse (e.g., one exceeding a first, lower pressure threshold value… therefore, considered as a determination that the data stored in the one or more  data objects satisfies the primary threshold; see col. 13, lines 21-27), identifying, by the mobile app executing on the first user computing entity (in other words, one of the one or more software applications 244 may be a crash detection application 246… In an embodiment, crash detection application 246 may cooperate with one or more other hardware or software portions of mobile computing device 200...; see col. 10, lines 37-44 and figure 2), at least one accelerometer data object of one or (in other words, accelerometer sensor metrics as described in col. 13, lines 7-32 and col. 10, lines 17-24) that corresponds to the time associated with the primary triggering event (for example, in a case of an airbag deployment where the pressure sensor metrics are compared to a plurality of threshold pressure severity thresholds over a window of time; see col. 13, lines 7-20), wherein accelerometer data stored in the at least one accelerometer data object (as described in col. 8, lines 49-54 and shown in figure 2, data storage 260 may store data such as application data for the one or more software applications 244, routine data for the one or more software routines 252, event sensor profile data such as measured sensor metrics, threshold crash metric values) is captured by an accelerometer (as described in col. 10, lines 17-24).
	Call does not disclose data that is physiological data.  Therefore, Stolbikov is used to disclose physiological data (i.e., biometric data such as, body temperature, heart rate, etc.; see paragraphs [0040] and [0060]).  As such, the combination of Call and Stolbikov disclose applicant’s limitation “responsive to determining that the physiological data stored in the one or more physiological data objects satisfies the primary physiological threshold, identifying, by the mobile app executing on the first user computing entity, at least one accelerometer data object of one or more accelerometer data objects that corresponds to the time associated with the primary physiological triggering event, wherein accelerometer data stored in the at least one accelerometer data object is captured by an accelerometer” as recited by amended independent Claims 1, 8, and 15.
In response to applicant's arguments against the references individually, one 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument (see pages 12-13 of applicant’s remarks) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument (see pages 13-14 of applicant’s remarks) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Stolbikov’s invention of determining user risk using sensor data with Call's 
Applicant's arguments (see page 10 of applicant’s remarks) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As shown, the combination of Call and Stolbikov does disclose applicant’s amended independent Claims 1, 8 and 15 limitations of  “programmatically capturing, by a first user computing entity, physiological data for storage in one or more physiological data objects, wherein the physiological data stored in the one or more physiological data objects is captured by one or more physiological components of the user computing entity” and “responsive to determining that the physiological data stored in the one or more physiological data objects satisfies the primary physiological threshold, identifying ... at least one accelerometer data object of one or more accelerometer data objects that corresponds to the time associated with the primary physiological triggering event.”

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3, 5-8, 10, 12-15, 17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call et al. (Call), U.S. Patent No. 9,449,495 in view of Stolbikov et al. (Stolbikov), U.S. Publication No. 2019/0108742.
Regarding Claims 1, 8 and 15, Call discloses a method for automatically 
establishing a communication, the method comprising:	
programmatically capturing, by a first user computing entity (i.e., mobile computing device 200; see figure 2), data (i.e., pressure sensor as described in col. 13, lines 7-32) for storage in one or more data objects (i.e., data storage 260; see col. 8, lines 49-56 and figure 2), wherein the data stored in the one or more data objects is captured by one or more components of the user computing entity (i.e., sensor array 226 as described in col. 10, lines 8-24);
receiving user input related to a plurality of positive user contacts (in other words, contacts (such as family, friends, etc.) may be customized and/or preprogrammed into mobile computing device 200 by a user via user interface 228; see col. 16, lines 14-25);
determining, by a mobile app (i.e., crash detection application 246; see col. 10, lines 37-44) executing on the first user computing entity (see figure 2), whether the data stored in the one or more data objects satisfies a primary threshold (for example, exceeding a lower pressure threshold as described in col. 13, lines 21-27) indicating the occurrence of a primary triggering event (i.e., in the case of an airbag deployment; see col. 13, lines 7-20), wherein the primary triggering event is associated with a time (in other words, a “time” in which the air deployment occurred; see col. 13, lines 7-20);
(in other words, data storage 260 may store data such as application data for the one or more software applications 244, routine data for the one or more software routines 252, event sensor profile data such as measured sensor metrics, threshold crash metric values; see col. 8, lines 49-54 and figure 2) satisfies the primary threshold (in other words, upon a detection of a “weak” pressure pulse (e.g., one exceeding a first, lower pressure threshold value… therefore, considered as a determination that the data stored in the one or more  data objects satisfies the primary threshold; see col. 13, lines 21-27), identifying, by the mobile app executing on the first user computing entity (in other words, one of the one or more software applications 244 may be a crash detection application 246… In an embodiment, crash detection application 246 may cooperate with one or more other hardware or software portions of mobile computing device 200...; see col. 10, lines 37-44 and figure 2), at least one accelerometer data object of one or more accelerometer data objects (in other words, accelerometer sensor metrics as described in col. 13, lines 7-32 and col. 10, lines 17-24) that corresponds to the time associated with the primary triggering event (for example, in a case of an airbag deployment where the pressure sensor metrics are compared to a plurality of threshold pressure severity thresholds over a window of time; see col. 13, lines 7-20), wherein accelerometer data stored in the at least one accelerometer data object (as described in col. 8, lines 49-54 and shown in figure 2, data storage 260 may store data such as application data for the one or more software applications 244, routine data for the one or more software routines 252, event sensor profile data such as measured sensor metrics, threshold crash metric values) is captured by an accelerometer (as described in col. 10, lines 17-24);
determining, by the mobile app executing on the first user computing entity, whether the accelerometer data stored in the at least one accelerometer data object satisfies a secondary accelerometer threshold (i.e., the threshold sensor metric that corresponds to the accelerometer metric as discussed in col. 12 and col. 13) indicating the occurrence of a secondary accelerometer triggering event (in other words, comparing any suitable number or type of sampled sensor metrics to one or more crash sensor metric values…if the one or more sensor metrics do exceed the respective crash sensor metric values, then the event potentially corresponds to one requiring emergency assistance; see col. 18, lines 28-31 and lines 42-45);
responsive to determining that the accelerometer data stored in the at least one accelerometer data object satisfies the secondary accelerometer threshold, automatically determining, by the mobile app executing on the first user computing entity, that a first positive user contact of the plurality of positive user contacts is a first appropriate positive user contact (in other words, mobile computing device 200 may place a call to a contact associated with the highest priority; see col. 16, lines 32-33), wherein (a) determining that the first positive user contact is the first appropriate positive user contact is based at least in part (i) on the primary triggering event or the secondary accelerometer triggering event (in other words, once an event has been determined as potentially qualifying for emergency assistance; see col. 10, lines 52-62 and col. 15, lines 66-67) and (as discussed in col. 16, lines 30-33), and (b) each positive user contact is associated with a corresponding positive user contact data object (for example, one or more contact numbers; see col. 16, lines 8-10); and
responsive to determining that the first positive user contact is the first appropriate positive user contact, automatically initiating, by the mobile app executing on the first user computing entity (i.e., crash detection application 246 may cause mobile computing device 200 to initiate a call to the appropriate party; see col. 16, lines 1-3), a communication via a first communication type between the first user computing entity of the user and a second user computing entity of the first positive user contact (in other words, mobile computing device 200 may place a call to a contact associated with the highest priority; see col. 16, lines 32-33.  Col. 10, lines 59-62 of Call discuss communications between mobile computing device 200 and one or more other devices in conjunction with communication unit 230).
Call fails to disclose data that is specifically physiological data.
Stolbikov discloses physiological data (i.e., biometric data such as, body 
temperature, heart rate, etc.; see paragraphs [0040] and [0060]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Stolbikov’s invention of determining user risk using sensor data with Call's invention of crash detection and severity for implementing emergency assistance using sensor data for providing automatic trigger alerts as described in paragraph [0002] of Stolbikov.
Regarding Claims 3, 10 and 17, Call and Stolbikov disclose the method, apparatus and computer program product as described above.  Call further discloses further comprising identifying the first communication type for automatically initiating the communication between the first user computing entity of the user and the second user computing entity of the first positive user contact (see col. 16, lines 1-3).
Regarding Claims 5, 12 and 19, Call and Stolbikov disclose the method, apparatus and computer program product as described above.  Call further discloses further comprising: responsive to not establishing a communication via the first communication type, automatically determining that a second positive user contact of the plurality of positive user contacts is a second appropriate positive user contact; and
responsive to determining that the second positive user contact is the second appropriate positive user contact, automatically initiating a communication via a second communication type between the first user computing entity of the user and a third user computing entity of the second positive user contact (see col. 16, lines 32-37).
Regarding Claims 6, 13 and 20, Call and Stolbikov disclose the method, apparatus and computer program product as described above.  Call further discloses further comprising establishing the communication via the first communication type, wherein the communication is selected from the group consisting of a video call, voice call, an app communication (see col. 16, lines 1-3).
Regarding Claims 7, 14 and 21, Call and Stolbikov disclose the method, apparatus and computer program product as described above.  Call further discloses further comprising generating and storing an event record data object comprising (a) at least a portion of the data, (b) at least a portion of the accelerometer data, and (c) an (see col. 4, lines 3-15 and col. 10, lines 45-62).  Call fails to disclose data that is specifically physiological data.  Stolbikov discloses physiological data (i.e., biometric data such as, body temperature, heart rate, etc.; see paragraphs [0040] and [0060]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Stolbikov’s invention with Call’s invention for determining user risk for the reasons as described in paragraph [0002].	
6.	Claims 2, 4, 9, 11, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call and Stolbikov in view of Shim et al. (Shim), U.S. Publication No. 2016/0345150.
Regarding Claims 2, 9 and 16, Call and Stolbikov disclose the method, apparatus and computer program product as described above.  Call and Stolbikov fail to disclose wherein determining that the first positive user contact is the first appropriate positive user contact is further based at least in part on one or more of (a) a location of the user, (b) a location of the first positive user contact, and (c) an availability of the first positive user.  Shim discloses wherein determining that the first positive user contact is the first appropriate positive user contact is further based at least in part on one or more of (a) a location of the user (see paragraphs [0042]-[0043]), (b) a location of the first positive user contact, and (c) an availability of the first positive user.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Shim’s invention with Call’s and Stolbikov’s invention for automatically and quickly providing assistance to an individual in an emergency (see paragraphs [0002]-[0003] of Shim).	
Regarding Claims 4, 11 and 18, Call and Stolbikov disclose the method, apparatus and computer program product as described above.  Call and Stolbikov fail to disclose further comprising, responsive to not establishing a communication via the first communication type, automatically identifying a second communication type for automatically initiating the communication between the first user computing entity of the user and the second user computing entity of the first positive user contact.  Shim discloses further comprising, responsive to not establishing a communication via the first communication type, automatically identifying a second communication type for automatically initiating the communication between the first user computing entity of the user and the second user computing entity of the first positive user contact (see paragraphs [0044] and [0050]-[0051]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Shim’s invention with Call’s and Stolbikov’s invention for automatically and quickly providing assistance to an individual in an emergency (see paragraphs [0002]-[0003] of Shim).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645               
March 23, 2022